Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a cable management arm assembly. However, the prior art of record have failed to teach at least the combination of 
 	The cable management arm assembly, comprising: a cable management arm having a first section and a second section, wherein the first section has a first back portion which defines a channel to accept a rail and the second section has a second back portion which includes the, the rail being attached to the second back portion of the second section, wherein the first section and the second section are on a same plane; and a cable management arm extension, the cable management arm extension including: a plate defining a plurality of cable retainer mounting apertures and having a first side and a second side; a first hinged section connected to the first section of the cable management arm and to the first side of the plate; and a second hinged section connected to the second section of the cable management arm and to the second side of the plate, wherein in an extended position, the first section and the second section are not abutted, are connected by the rail, and remain on the same plane, wherein the rail includes a spring connected to an end of the rail and to the first back portion of the first section, and wherein in a retracted position, the rail is inserted into the channel in the first back portion of the first section of the cable management arm,  and the first section of the cable management arm and the second section of the cable management arm remain on the same plane and are abutted by the spring forcing the rail to fit into the channel along with the other recitations as claimed in claims 1, 6 and 11.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631